Citation Nr: 0844792	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to Survivors' and Dependents' Assistance in 
accordance with Chapter 35 of Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946 and from June 1948 to October 1975.  The veteran died in 
September 1992 and the appellant is the veteran's surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In December 2006, the case was remanded for further 
development.  As the requested development has not been 
completed, the appeal is again REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  Stegall v. 
West, 11 Vet. App. 268 (1998).


REMAND

In the remand of December 2006, the Board requested the in-
patient records from the Clark Air Force Base Hospital in the 
Philippines for an internal medicine consultation in November 
1974 and the in-patient records from Tripler Army Hospital 
for a cardiac valve replacement in 1987.    

In February 2007, a representative of Tripler Army Hospital 
reported that medical records prior to 1997 were sent to the 
National Personnel Records Center.  

In January 2008, the Service Department reported that all 
military records of retired or deceased personnel were 
maintained by National Personnel Records Center.  

A subsequent negative response from the National Personnel 
Records Center for the medical records has not been received. 

Under the duty to assist, VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service treatment 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 C.F.R. § 3.159. 


Accordingly, the case is REMANDED for the following action:

1. Request from the National Personnel 
Records Center, 9700 Page Avenue, St. 
Louis, Missouri 63132, the in-patient 
records from the Clark Air Force Base 
Hospital (Philippines) for an internal 
medicine consultation in November 1974 
and the in-patient records from Tripler 
Army Hospital for a cardiac valve 
replacement in 1987.  

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the appellant in 
accordance with 38 C.F.R. § 3.159(e).

2. If additional records are received, 
arrange to have the additional records 
reviewed by the VA physician who 
rendered the medical opinion of July 5, 
2007, to determine whether the 
additional evidence changes his opinion 
on the questions presented by the 
Board.  



If the physician is not available 
have the file reviewed by another 
cardiologist to determine whether 
rheumatic heart disease is related 
to service.

The examiner is asked to comment 
on the clinical significance of 
the history of rheumatic fever and 
endocarditis on entrance 
examination in 1943 together with 
a history of heart trouble and 
reference to mitral stenosis 
during service, as to the 
inception of rheumatic heart 
disease, that is, whether 
rheumatic heart disease pre-
existed service or had onset in 
service.  The determination should 
be based on accepted medical 
principles, pertaining to the 
history, manifestations, clinical 
course, and character of rheumatic 
heart disease.

If, in the examiner's medical 
opinion, rheumatic heart disease 
preexisted service, the examiner 
is asked to express an opinion as 
to whether or not the mitral 
stenosis, referred to on 
retirement examination, 
represented an increase in 
disability due to the natural 
progress of the disease.

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




